Per Curiam.
There are two very important questions suggested by this appeal: First, whether under our statute a bill of review will lie for error of law apparent upon the face of the decree sought to be reviewed; and, second, whether the covenant of a married woman, in a mortgage of her property to secure a note of her husband, to pay the mortgage debt creates a personal liability against her, she not being a party to the contract whereby the indebtedness was created. From Heatherly v. Hadley, 4 Or. 7, Crews v. Richards, 14 Or. 442, and Knoll v. Kiessling, 23 Or. 8, (35 Pac. 248,) it seems that the first of these questions should be answered in the affirmative and the second in the negative, but not having the benefit of a brief or argument for respondent in this case, and believing the conclusions reached not entirely free from doubt, either or both questions must be considered as open for reexamination in the future, should they become important. The decree of the court below is reversed, and a decree will be entered here as prayed for in the complaint.
Reversed.